Scott, Judge,
delivered the opinion of the court.
The deed in this case comes within the first section of the act concerning fraudulent conveyances. That section enacts that every deed of gift and conveyance of goods and chattels, in trust to the use of the person so making such deed of gift or conveyance, shall be void as against creditors, existing and subsequent, and purchasers. In the case of Robertson’s Ex’r v. Robards, (15 Mo. 459,) this court held that, if a conveyance on the face of it appears to be for the use of the person making it, as a matter of law the court will declare it void against creditors, just as it would declare a bond conditioned to murder a man or to do any other unlawful act. There is no fact here to be found by a jury. On the very face of the instrument by which a party intends to convey his goods for the benefit of his credi*507tors, there is a reservation to himself of the right of disposing of them, without any accountability to any one for the proceeds of the sale. Thus, under this pretended assignment for the benefit of his creditors, the grantor disposes of all the assigned property for his own use. This, then, is a deed in trust to the use of the person making it, and under the authority of the first section of the act concerning fraudulent conveyances, the court, as a matter of law, upon its very face, was warranted in pronouncing it void.
The assignment in the case of Milburn v. Waugh & Corthran, (11 Mo. Rep. 369,) did not reserve to the grantor the right of disposing of the goods conveyed in trust.
We do not regard the views expressed in relation to this case as at all conflicting with the former doctrine of this court, that fraud is a question of fact for a jury, except in those cases in which, from the very face of the instrument, the conveyance is void under the statute. In cases where the terms of a conveyance are by possibility consistent with good faith, and it has upon it the elements of a legal instrument, the question of fraudulent intent and want of good faith in making it, must be submitted to the jury. In such case, he who assails the instrument on the ground of fraud will submit to the jury all the evidences of bad faith arising from the form of the conveyance or its stipulations in favor of the grantor which serve to create a presumption of fraud. But this evidence will be open to explanation, and may be shown to consist with good faith in the parties.
The other judges concurring, the judgment will be affirmed.